IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40028
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellant,

versus

C. W. FIELDS, also known as
William T. Neilley,

                                      Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:94-CV-260
                         - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     C.W. Fields appeals the denial of his motion filed pursuant

to 28 U.S.C. § 2255.   He argues that the district court erred

when it sua sponte determined that he was procedurally barred

from arguing that the sentencing court was required to give him

notice of an upward departure.

     Because the court's failure to give notice of intent to

upwardly depart is not an error of constitutional or

jurisdictional magnitude, see United States v. Faubion, 19 F.3d

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40028
                               -2-

226, 233 (5th Cir. 1994), and the issue could have been raised on

direct appeal, it may not be considered on collateral review.

United States v. Capua, 656 F.2d 1033, 1037 (5th Cir. 1981).

     AFFIRMED.